               Case 1:21-cv-06356 Document 1 Filed 07/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------- X
IRINA MANTA,                                            :
                                                        :   ECF CASE
                       Plaintiff,                       :
                                                        :   Civil Action No.: ________
         -against-                                      :
                                                            NOTICE OF REMOVAL
                                                        :
HOFSTRA UNIVERSITY,                                     :
                                                        :
                       Defendant.
                                                        :
------------------------------------------------------- X

TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO PLAINTIFF AND

HER ATTORNEYS OF RECORD:

         PLEASE TAKE NOTICE that Defendant Hofstra University (“Hofstra,” or “Defendant”)

by its attorneys and pursuant to 28 U.S.C. §§ 1331 and 1441, hereby files this Notice of Removal

with respect to the case identified as Manta v. Hofstra University, Index No. 156172/2021 (the

“State Court Action”), from the Supreme Court of the State of New York, New York County. In

support of this Notice of Removal, Defendant states as follows:

Service and Parties

         1.      On or about June 29, 2021, Plaintiff Irina Manta (“Plaintiff”) commenced an action

by the filing of a Summons and Complaint (“Complaint”) in the Supreme Court of the State of

New York, New York County, naming Hofstra as a defendant. Hofstra was served with a copy of

the Complaint on July 7, 2021.

         2.      Pursuant to 28 U.S.C. § 1447(b), the Complaint constitutes “all records and

proceedings” in the State Court Action. A true and correct copy of the foregoing document is

attached to this Notice as “Exhibit A.”




73144876v.1
               Case 1:21-cv-06356 Document 1 Filed 07/26/21 Page 2 of 3




Timeliness of Removal

         3.     On July 7, 2021, a copy of the Complaint was served on Hofstra.

         4.     Because Hofstra filed this Notice of Removal within 30 days of service, this Notice

of Removal is timely under 28 U.S.C. § 1446(b).

Basis for Removal

         5.     The basis for removal is federal question jurisdiction in that Plaintiff’s Complaint

includes a claim within the original jurisdiction of this Court under 28 U.S.C. § 1331. See 28

U.S.C. § 1331 (“[t]the district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States”). In her Complaint, Plaintiff alleges

“Hofstra has for years failed to pay her in a non-discriminatory manner in comparison to her male

peers,” and “retaliated against [her] for opposing its discriminatory practices.” She further alleges

that “[b]y its conduct, Hofstra has violated…the federal Equal Pay Act (“EPA”), 29 U.S.C. §

206(d).” Id.

         6.     Accordingly, this case is a civil action founded on a claim or right arising under the

laws of the United States over which this Court has original jurisdiction. See Legrá v. Bd. of Educ.,

No. 14-cv-9245 (JGK), 2016 U.S. Dist. LEXIS 144817, at *1 (S.D.N.Y. Oct. 19, 2016) (noting

“[t]he Court has subject matter jurisdiction under 28 U.S.C. § 1331 over the federal law claims ,”

including the Equal Pay Act). It is therefore one which may be removed from the Supreme Court

of New York, County of New York pursuant to 28 U.S.C. § 1441(b).

         7.     Defendant will file written notice of the filing of this Notice of Removal, together

with a copy of the Notice of Removal, with the Clerk of the Supreme Court of the State of New

York, New York County, to effect removal of this action to this Court pursuant to 28 U.S.C. §

1446(d).

         8.     Defendant reserves all defenses.



                                                   2
73144876v.1
                 Case 1:21-cv-06356 Document 1 Filed 07/26/21 Page 3 of 3




         WHEREFORE, Defendant respectfully requests that the above-referenced civil action

proceed in the United States District Court for the Southern District of New York as an action

properly removed thereto.



Dated:        New York, New York                  SEYFARTH SHAW LLP
              July 26, 2021


                                                  By: /s/ Dov Kesselman
                                                      Dov Kesselman
                                                      dkesselman@seyfarth.com
                                                      Anne Dana
                                                      adana@seyfarth.com

                                                      620 Eighth Avenue
                                                      New York, New York 10018
                                                      Telephone: (212) 218-5500
                                                      Facsimile: (212) 218-5526

                                                  Attorneys for Defendant
                                                  HOFSTRA UNIVERSITY




                                              3
73144876v.1
